10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:18-cv-00492-MMD-CBC Document 24 Filed 01/03/19 Page 1 of 4

ALEXANDER H. WALKER III
Nevada State Bar #8712 /
50 West Liberty Street, Suite 880 \/ plng RECEWED

Reno, Nevada 89501 _ ENTERED SERVED ON

Telephone: (801) 363-0100 COUN E
Email: alex@awalker|aw.com S uPART|ESOFRECORD

 

 

cLAY P. BRUST JAN '7 2019
Nevada State Bar #5234
ROBISON, SHARP, SULLIVAN & BRUST

71 Washington Street CL%T§T%?C|¥%;R&%L§S£RT

Reno, Nevada 89503 BY;

Telephone; (775) 329-3151 DE"UTY
Emai|: cbrust@rssblaw.com

Attorneys for Plaintiff

 

 

 

 

 

 

 

IN THE UNITED STATE DISTRICT COURT
DIS'I`RICT OF NEVADA

NEVADA AGENCY AND TRANSFER

COMPANY, a Nevada corporation,
Case No. 3:18-cv-00492-MMD-CBC

Interpleader-Plaintiff,

STIPULATION AND ORDER
VS~ EXTENDING TIME FOR FILING OF
CASE MANAGEMENT REPORT AND
WEYLAND TECH, INC, , a Delaware RESCHEDULING CASE

corporation; RAMASAMY RAVINDRAN, an MANAGEMENT CONFERNCE
individual and a citizen of the nation of the

Repub|ic of Singapore; and, DOES l through (Fil‘St Req“e$t)

10,

Interpleader-Defendants.

 

 

 

lnterpleader-Plaintit`f Nevada Agency and Transfer Company (“NATCO”),
lnterpleader-Defendant Weyland Tech, Inc. and lnterpleader-Defendant Ramasamy
Ravindran and, through their respective counsel of record, respectfully submit this Stipulation
and Order which:

l. Extends the deadline for the filing of a case management report from January 7,
2019, to February 8, 2019; and,

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:18-ev-00492-MMD-CBC Document 24 Filed 01/03/19 Page 2 of 4

2. Strikes the case management conference scheduled for January 14, 2019, and
orders such conference be rescheduled pursuant to the motion required of
interpleading plaintiff pursuant to LR 22-1, which motion shall be filed within 30
days of December 26, 20l8, the date of counsel for defendant Ravindran’s
appearance in this matter.

The parties request the Court enter such an order because this matter is an interpleader
action and scheduling issues are more effectively and efficiently handled by the interplead
defendants whose respective claims ultimately will drive the litigation. One of the
interpleader defendants in this matter, defendant Ravindran, only recently obtained counsel
and has not had a chance to establish the nature of his claims and defenses as of yet. The
parties believe scheduling can be better managed once the claims of each of the defendants
are establish.

A|so, with regard to the scheduled case management hearing set for January l4, 2019,
counsel for plaintiff already had a hearing in another matter scheduled in the State of Utah on
that date when the Court set the January 14, 2019 date and time.

This Stipu|ation is made in accordance with LR IA 6-1, LR IA 6-2, and LR 7-1. This
is the first request for an extension of time in connection with the case management report and
the case management conference.

Further, defendant Ravindran does not waive any rights, claims or defenses based on

personal jurisdiction he may have by entering into this Stipu|ation.

Dated: January 3, 2019.

 

/s/ Alexa@g H. Walker 111 /s/ R. Michael Ghilezanl Esg.
Alexander H. Walker III R. Michael Ghilezan, Esq.
ALEXANDER l-l. WALKER lII, LLC GLOBAL LEGAL LAW GROUP
50 West Liberty, Suite 880 380 Stevens Ave., Suite 311
Reno, Nevada 89501 So|ana Beach, CA 92075

Counsel for 1nterpleader-Plaintiff

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:18-cv-00492-MMD-CBC Document 24 Filed 01/03/19 Page 3 of 4

/s/ Bgzce K. Kunimotol Esg.
Bryce K. Kunimoto, Esq.

J. Stephen Peek, Esq.

Jon T. Pearson, Esq.

HOLLAND & HART LLP

9555 Hinwood Drive, 2"" Floor

Las Vegas, NV 89134

Counselfor Interpleader-Defendant

-and-

David C. O’Mara, Esq.

THE O’MARA LAW FIRM, P.C.
31 l East Liberty St.

Reno, NV 89501

and Cross-Defendant Ramasamy Ravindran Counselfor 1nterpleader-Defendant

lT IS SO ORDERED.

And Cross-Complainant Weyland Tech, 1nc.

ORDER

UCit/eal States Maglsirate Judge

Dated: l‘/ ?1&)/@

 

